Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification recites a “large area”, but doesn’t describe what it is a large area – is a large area a nose? The whole face outline? A window of a particular amount of pixels?, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0271393 A1 to Forutanpour et al., hereinafter, “Fortuanpour” in view of US 2015/0139568 A1 to Liu et al., hereinafter, “Liu”.
Claim 1. An image stitching apparatus, comprising: a stitching distance determining circuit configured to dynamically determine a stitching distance according to reference information related to a plurality of original images; Forutanpour [0005] teaches an object, such as a pair of eyes, may be tracked from frame to frame and only those frames are combined where the selected object seems stationary between the frames. Combining only those frames provides improved results when the pictures are merged together.
Forutanpour [0024] The image processing system 130 may be configured to select the subset 141 of the multiple sequential images 107 that are aligned to each other using an image selection module 140. The image selection module 140 may leverage face detection from an image preview operation to select the subset 141 of the multiple sequential images 107 that are aligned to each other.
Forutanpour [0026] teaches the image selection module 140 selects a subset 141 of the multiple sequential images 107 that are aligned to each other. The image selection module 140 is coupled to the image combination module 142 that averages pixel values from each image in the subset 141 of the multiple sequential images 107 to produce a combined image 143. The combined image 143 may have reduced random noise relative to each of the subset 141 of the multiple sequential images 107 used to produce the combined image 143. The combined image 143 is an input 144 to an image compression device 120 and output from the image processing system 130 at an exit 132 from the image processing pipeline, as shown by the arrow 121, and input to the image storage 150.
Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
and a stitching circuit coupled to the stitching distance determining circuit to receive the stitching distance Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
Forutanpour fails to explicitly teach a stitching distance, however, Liu in the field of combining images along a seam, teaches Liu [0007] teaches a method, apparatus and a surround view camera system for determining the optimal seem for a surround view camera system. The method includes determining the corrected side view image at bird-eye perspective, generating a cost map for overlapping region, finding a minimum cost seam for each overlapping region, computing weight based on distance to the seam, if blending of the pixel, and blending the pixel, synthesizing composite view, and generating a composite view image.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
and configured to image stitch the original images by using the stitching distance to generate a stitched image. Forutanpour [0029] Referring to FIG. 2, an illustrative diagram of a first embodiment of a subset of multiple sequential images 200 that are aligned to each other is shown. In an illustrative embodiment, the multiple sequential images 200 are similar to the multiple sequential images 107 of FIG. 1. Each of the multiple sequential images may be referred to as a frame. An object 222 in a region of interest 224 may be tracked from frame to frame. Frames where the object 222 in the region of interest 224 appears to be stationary may be selected to be combined or merged together. Two frames may be aligned to each other when the object 222 is in the same region of interest 224 in both frames. For example, frames 202 and 204 may be aligned to each other because the object 222 is in the region of interest 224 in both frames. As shown in FIG. 2, pixel values for each image may be averaged to produce a combined image 226. In an illustrative embodiment, the combined image 226 is similar to the combined image 143 of FIG. 1.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a stitching distance determining circuit configured to dynamically determine a stitching distance according to reference information related to a plurality of original images by Forutanpour with Liu’s teaching of the stitching distance. One would have been motivated to perform this combination due to the fact that it allows one to correct the seam in a surround view camera, thus improving the accuracy of the synthesized images (Liu [0005-0006]). In combination, Forutanpour is not altered in that Forutanpour continues to combine images. Liu's teachings perform the same as they do separately of define a stitching distance.
Therefore one of ordinary skill in the art, such as an individual working in the field of combining images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 4. Forutanpour and Liu further teaches wherein the stitching distance determining circuit performs object identification on a repeated image area between the original images to find at least one object, and the stitching distance determining circuit determines the stitching distance according to the at least one object. Forutanpour [0005] teaches an object, such as a pair of eyes, may be tracked from frame to frame and only those frames are combined where the selected object seems stationary between the frames. Combining only those frames provides improved results when the pictures are merged together.
Forutanpour [0026] teaches the image selection module 140 selects a subset 141 of the multiple sequential images 107 that are aligned to each other. The image selection module 140 is coupled to the image combination module 142 that averages pixel values from each image in the subset 141 of the multiple sequential images 107 to produce a combined image 143. The combined image 143 may have reduced random noise relative to each of the subset 141 of the multiple sequential images 107 used to produce the combined image 143. The combined image 143 is an input 144 to an image compression device 120 and output from the image processing system 130 at an exit 132 from the image processing pipeline, as shown by the arrow 121, and input to the image storage 150.
Forutanpour [0028] teaches the image selection module 140 together with the image combination module 142 may enable an improvement of the signal to noise ratio (SNR) of snapshots with little or no perceived loss in sharpness on a focus chart. For example, a green patch standard deviation (STD) may be reduced across all channels, such as the red (R) channel, the green (G) channel, and the blue (B) channel. The image processing system 130 having the image selection module 140 along with the image combination module 142 may be tunable via a single parameter so that the user may tradeoff between a desired amount of noise reduction (how many images to combine) and sharpness (how few images to combine). The single parameter may be the number of images to combine. Saliency detection, such as the detection of salient features in the images, may be employed to ensure that the sharpness of key regions, such as faces and eyes, is not sacrificed for overall noise reduction. The image processing system 130 having the image selection module 140 along with the image combination module 142 may achieve a reduced central processing unit (CPU) complexity by leveraging face detection from a camera preview operation, for example. 
Forutanpour [0029] Referring to FIG. 2, an illustrative diagram of a first embodiment of a subset of multiple sequential images 200 that are aligned to each other is shown. In an illustrative embodiment, the multiple sequential images 200 are similar to the multiple sequential images 107 of FIG. 1. Each of the multiple sequential images may be referred to as a frame. An object 222 in a region of interest 224 may be tracked from frame to frame. Frames where the object 222 in the region of interest 224 appears to be stationary may be selected to be combined or merged together. Two frames may be aligned to each other when the object 222 is in the same region of interest 224 in both frames. For example, frames 202 and 204 may be aligned to each other because the object 222 is in the region of interest 224 in both frames. As shown in FIG. 2, pixel values for each image may be averaged to produce a combined image 226. In an illustrative embodiment, the combined image 226 is similar to the combined image 143 of FIG. 1.
Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
Claim 5. Forutanpour and Liu further teaches wherein the stitching distance determining circuit selects an object with a large area from the at least one object as a main object, and the stitching distance determining circuit calculates an image distance of the main object, the reference information comprises the image distance, and the stitching distance determining circuit determines the stitching distance according to the image distance of the main object. Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
Liu [0007] teaches a method, apparatus and a surround view camera system for determining the optimal seem for a surround view camera system. The method includes determining the corrected side view image at bird-eye perspective, generating a cost map for overlapping region, finding a minimum cost seam for each overlapping region, computing weight based on distance to the seam, if blending of the pixel, and blending the pixel, synthesizing composite view, and generating a composite view image.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
Claim 6. Forutanpour and Liu further teaches further comprising: a white balance circuit configured to perform a white balance calculation on the original images to obtain a calculation result; wherein the stitching distance determining circuit determines the stitching distance according to the calculation result. Forutanpour [0011] teaches one particular advantage provided by disclosed embodiments is an ability to improve a signal to noise ratio (SNR) of snapshots with no perceived loss in sharpness on a focus chart. For example, a green patch standard deviation (STD) may be reduced significantly across all channels, such as a red (R) channel, a green (G) channel, and a blue (B) channel. 
Forutanpour [0025] teaches during operation, multiple sequential images of the image 103 are autofocussed and autoexposed through the lens system 102 and are sensed by the sensor 108. Image data including the multiple sequential images 107 is output from the sensor 108, as shown by the arrow 109, and input to the image processing system 130 at an entrance 131 to an image processing pipeline. The image data is successively processed by a white balance device 110, a color correction device 112, a gamma correction device 114, and a luma adaptation device 116 before being an input 117 to a color conversion device 118. 
Forutanpour [0028] teaches the image selection module 140 together with the image combination module 142 may enable an improvement of the signal to noise ratio (SNR) of snapshots with little or no perceived loss in sharpness on a focus chart. For example, a green patch standard deviation (STD) may be reduced across all channels, such as the red (R) channel, the green (G) channel, and the blue (B) channel. The image processing system 130 having the image selection module 140 along with the image combination module 142 may be tunable via a single parameter so that the user may tradeoff between a desired amount of noise reduction (how many images to combine) and sharpness (how few images to combine). The single parameter may be the number of images to combine. Saliency detection, such as the detection of salient features in the images, may be employed to ensure that the sharpness of key regions, such as faces and eyes, is not sacrificed for overall noise reduction. The image processing system 130 having the image selection module 140 along with the image combination module 142 may achieve a reduced central processing unit (CPU) complexity by leveraging face detection from a camera preview operation, for example. 
Forutanpour [0030] teaches in some frames, the object 222 may not be in the region of interest 224 because of movement of a hand holding the image selection and combination system 100. The dark frames 202, 204, 206, 208, and 214 may form a subset of the multiple sequential images 200 that are aligned to each other. The light frames 210, 212, 216, 218, and 220 may not be aligned with the dark frames 202, 204, 206, 208, and 214. Combining frames that are not aligned to each other may result in "ghosting," where the object 222 appears to be in two places in the combined image. For example, the subset of the dark frames 202, 204, 206, 208, and 214 of FIG. 2 may have the best chance of minimizing or reducing ghosting in the region of interest 224 in the upper left-hand corner when combined. In a particular embodiment, selecting the subset of the multiple sequential images 200 that are aligned to each other includes detecting in real-time a first set of images, such as the dark frames 202, 204, 206, 208, and 214, having at least one stationary region of interest, where the object 222 is in the region of interest 224, and removing a second set of images, such as the light frames 210, 212, 216, 218, and 220, not having the at least one stationary region of interest, where the object 222 is not in the region of interest 224. 
Forutanpour [0031] teaches referring to FIG. 3, an illustrative diagram of a second embodiment of a subset of multiple sequential images 300 that are aligned to each other is shown. In an illustrative embodiment, the multiple sequential images 300 are similar to the multiple sequential images 107 of FIG. 1 and similar to the multiple sequential images 200 of FIG. 2. The selected subset of the multiple sequential images may include frames that are non-contiguous or non-sequential. For example, the dark frame 302 may be combined with the dark frames 308, 310, 314, 316, and 318 because of a mutual alignment of a stationary region of interest between the respective frames. The light frames 304, 306, 312, and 320 may not be combined because of a lack of a mutual alignment of a stationary region of interest between the respective frames. 
Forutanpour [0032] teaches as described in more detail below, images may be selected based on a sum of absolute differences (SAD) of pixel values between respective images in at least one channel, such as red (R), green (G), or blue (B), for pixels in the stationary region of interest. For example, the dark frames 308, 310, 314, 316, and 318 may each have a sum of absolute differences (SAD) with respect to the dark frame 302 in the region of interest (ROI) that is less than or equal to a threshold value t. Similarly, the light frames 304, 306, 312, and 320 may each have a sum of absolute differences (SAD) with respect to the dark frame 302 in the region of interest (ROI) that is greater than the threshold value t. Opacity values used to combine the frames, as described in more detail below, may be assigned to the dark frames 302, 308, 310, 314, 316, and 318 based on the sum of absolute differences (SAD) with respect to the dark frame 302 in the region of interest (ROI).
Forutanpour [0034] teaches images may be selected based on a sum of squares of differences (SSD) of pixel values between respective images in at least one channel, such as luminance (Y), blue chrominance (Cb), or red chrominance (Cr), for pixels in the stationary region of interest. For example, the dark frames 408, 410, 414, 416, and 418 may each have a sum of squares of differences (SSD) with respect to the dark frame 412 in the region of interest (ROI) that is less than or equal to a threshold value T. Similarly, the light frames 402, 404, 406, and 420 may each have a sum of squares of differences (SSD) with respect to the dark frame 412 in the region of interest (ROI) that is greater than the threshold value T. Opacity values used to combine the frames, as described in more detail below, may be assigned to the dark frames 408, 410, 412, 414, 416, and 418 based on the sum of squares of differences (SSD) with respect to the dark frame 412 in the region of interest (ROI). [0039-0040], [0050]
Liu [0007] teaches a method, apparatus and a surround view camera system for determining the optimal seem for a surround view camera system. The method includes determining the corrected side view image at bird-eye perspective, generating a cost map for overlapping region, finding a minimum cost seam for each overlapping region, computing weight based on distance to the seam, if blending of the pixel, and blending the pixel, synthesizing composite view, and generating a composite view image.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
Claim 9. It differs from claim 1 in that it is an operation method performed by the apparatus of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 12. It differs from claim 4 in that it is an operation method performed by the apparatus of claim 4. Therefore claim 12 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 13. It differs from claim 5 in that it is an operation method performed by the apparatus of claim 5. Therefore claim 13 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 14. It differs from claim 6 in that it is an operation method performed by the apparatus of claim 6. Therefore claim 14 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claims 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0271393 A1 to Forutanpour et al., hereinafter, “Fortuanpour” in view of US 2015/0139568 A1 to Liu et al., hereinafter, “Liu” and in further view of US 2014/0153832 A1 to Kwatra et al., hereinafter, “Kwatra”.
Claim 2. The image stitching apparatus of claim 1, wherein the stitching distance determining circuit performs face identification on a repeated image area between the original images to find a face, and the stitching distance determining circuit determines the stitching distance according to the face. Forutanpour [0005] teaches an object, such as a pair of eyes, may be tracked from frame to frame and only those frames are combined where the selected object seems stationary between the frames. Combining only those frames provides improved results when the pictures are merged together.
Forutanpour [0024] The image processing system 130 may be configured to select the subset 141 of the multiple sequential images 107 that are aligned to each other using an image selection module 140. The image selection module 140 may leverage face detection from an image preview operation to select the subset 141 of the multiple sequential images 107 that are aligned to each other.
Forutanpour [0026] teaches the image selection module 140 selects a subset 141 of the multiple sequential images 107 that are aligned to each other. The image selection module 140 is coupled to the image combination module 142 that averages pixel values from each image in the subset 141 of the multiple sequential images 107 to produce a combined image 143. The combined image 143 may have reduced random noise relative to each of the subset 141 of the multiple sequential images 107 used to produce the combined image 143. The combined image 143 is an input 144 to an image compression device 120 and output from the image processing system 130 at an exit 132 from the image processing pipeline, as shown by the arrow 121, and input to the image storage 150.
Forutanpour [0028] teaches the image selection module 140 together with the image combination module 142 may enable an improvement of the signal to noise ratio (SNR) of snapshots with little or no perceived loss in sharpness on a focus chart. For example, a green patch standard deviation (STD) may be reduced across all channels, such as the red (R) channel, the green (G) channel, and the blue (B) channel. The image processing system 130 having the image selection module 140 along with the image combination module 142 may be tunable via a single parameter so that the user may tradeoff between a desired amount of noise reduction (how many images to combine) and sharpness (how few images to combine). The single parameter may be the number of images to combine. Saliency detection, such as the detection of salient features in the images, may be employed to ensure that the sharpness of key regions, such as faces and eyes, is not sacrificed for overall noise reduction. The image processing system 130 having the image selection module 140 along with the image combination module 142 may achieve a reduced central processing unit (CPU) complexity by leveraging face detection from a camera preview operation, for example. 
Forutanpour [0029] Referring to FIG. 2, an illustrative diagram of a first embodiment of a subset of multiple sequential images 200 that are aligned to each other is shown. In an illustrative embodiment, the multiple sequential images 200 are similar to the multiple sequential images 107 of FIG. 1. Each of the multiple sequential images may be referred to as a frame. An object 222 in a region of interest 224 may be tracked from frame to frame. Frames where the object 222 in the region of interest 224 appears to be stationary may be selected to be combined or merged together. Two frames may be aligned to each other when the object 222 is in the same region of interest 224 in both frames. For example, frames 202 and 204 may be aligned to each other because the object 222 is in the region of interest 224 in both frames. As shown in FIG. 2, pixel values for each image may be averaged to produce a combined image 226. In an illustrative embodiment, the combined image 226 is similar to the combined image 143 of FIG. 1.
Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
Kwatra, in the field of editing images, teaches face identification on a repeated image area between the original images to find a face to stitch images, [0021] teaches the system then replaces one or more target image portions with the matched face image portions from the source images. In some implementations, the entire face in the target image is replaced with a selected face from a source image. In other implementations, individual facial features in the target image can be replaced by corresponding individual features from one or more source images. For example, if a desired facial attribute is a happy expression, then a smiling mouth and eyes from the source images can be stitched in place of the original eyes and mouth in the target image. The individual image portions can be from one source image, or from different source images. Further processing and blending can smooth out any edges or transitions between original and replacement image portions in the resulting composite image.
Kwatra [0072] teaches FIG. 7A is a diagrammatic illustration of a source opacity mask 700 that can be used for the face portion 602 in the source image 600 shown in FIG. 6A. In this example, the face portion from the source image 600 is desired to be stitched into the target image 620. Mask 700 has been created to include a convex polygon that has been fit on the source image face in the source image 600 to include all the landmark feature points 604 of the face. The pixels within the polygon 702 of mask 700, indicated by the filled-in black region, are constrained pixels that originate from the source image 600 and will be directly copied to a resulting composite image. In the gray region 704 surrounding the black polygon, it is unknown as yet which pixels will come from the source image and which from the target image, and so these pixels are unconstrained. In other cases or implementations, a portion or feature of a face can be stitched from a source image into the target image, where a source mask can be similarly created to include just the landmark feature points of the facial feature desired to be stitched, e.g., just the eyes of a face, a mouth, etc.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a stitching distance determining circuit configured to dynamically determine a stitching distance according to reference information related to a plurality of original images by Forutanpour and Liu’s with Kwatra’s teaching of face identification on a repeated image area between the original images to find a face to stitch images. One would have been motivated to perform this combination due to the fact that it allows one to accurately aligned targeted areas of images (Kwatra, [0003-0009]). In combination, Forutanpour is not altered in that Forutanpour continues to combine images. Liu's teachings perform the same as they do separately of define a stitching distance. Kwatra continues to teach face identification.
Therefore one of ordinary skill in the art, such as an individual working in the field of combining images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 3. Forutanpour and Liu further teaches wherein the stitching distance determining circuit calculates an image distance of the face, the reference information comprises the image distance, and the stitching distance determining circuit determines the stitching distance according to the image distance of the face. Forutanpour [0036] teaches the sum of absolute differences (SAD) of pixel values between image j and image k in all channels for pixels i in the at least one stationary region of interest (ROI), a measure of the amount of difference between image j and image k for pixels i in the at least one stationary region of interest (ROI).
Forutanpour [0044] teaches a base or reference image may be chosen that leads to a lowest set of sums of absolute differences (SADs) or to a lowest set of sums of squares of differences (SSDs). For example, for n images, each image may be chosen in turn as the base or reference image and the sum of absolute differences (SAD) or the sum of squares of differences (SSD) may be computed for all the other (n-1) images relative to that base or reference image. The number of images to combine m may be predetermined and then the base or reference image may be selected.
Liu [0016] teaches FIG. 4 is an embodiment of a stitched image with optimal seam. As shown in FIG. 4, the seam visibility is reduced by selecting the optimal seam and blending pixels from two views near the selected seams. The synthesized pixel value is taken as the weighted average of corresponding pixel values from two views. The blending weight of pixels in one view fade off linearly as the distance to the seam grows on the other side of the seam. The distance of a pixel to the seam is defined as the smallest number of steps needed from a pixel to a seam pixel, where each step takes you to one of the 8 immediate neighbor pixels. The distances of all pixels to the seam in each overlapping region can be computed by going through every pixel ones with Breadth First Search. The final composite imago is synthesized by selecting pixels from views according to the optimal seam locations with optional blending operation near the optimal seams.
Liu [0017] teaches FIG. 1 is an embodiment of a flow diagram for a method of determining the optimal seam for a surround view camera system. The method determines the corrected side view image at bird-eye perspective. Next, the method generates cost map for overlapping regions. The method, than, finds a minimum cost seam for each overlapping region. At such point, the method determines if blending of the pixel is needed. If blending of the pixel is needed, the method computes weight based on distance to the seam. The method synthesizes composite view. Finally, the method generates a composite view image.
Claim 10. It differs from claim 2 in that it is an operation method performed by the apparatus of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 11. It differs from claim 3 in that it is an operation method performed by the apparatus of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0271393 A1 to Forutanpour et al., hereinafter, “Fortuanpour” in view of US 2015/0139568 A1 to Liu et al., hereinafter, “Liu” and in further view of US 2020/0302686 A1 to Totty et al., hereinafter, “Totty” and Image Stitching on the Unmanned Air Vehicle in the Indoor Environment to Chen et al., hereinafter, “Chen”.
Claim 7. Forutanpour and Liu are silent on claim 7, however, the combination of Totty and Chen teaches wherein the calculation result comprises color temperature information related to the original images, the reference information comprises the color temperature information, Totty [0034] teaches the device modules are preferably executed by a device 100. The device 100 can function as or include: a capture device (e.g., that captures scene data), a display device, an interaction device (e.g., that receives user inputs), or as any other suitable device. The capture device can include one or more sensors, such as optical sensors (e.g., cameras), depth sensors (e.g., LIDAR, radar, projected light, steereocameras, etc.), inertial sensors (e.g., IMU, gyroscope), light sensors, color temperature sensors, location sensors (e.g., GPS), and/or other sensors. Examples of the device 100 include: smartphones, tablets, smart watches, cameras, and/or other devices.
and the stitching distance determining circuit determines whether a scene of the original images is an indoor environment according to the color temperature information, and uses a close-range distance as the stitching distance when the scene is the indoor environment, and uses a distant-range distance as the stitching distance when the scene is an outdoor environment. Totty [0056] teaches the depth maps can include information relating to the depths and/or distances (e.g., along the z-axis) of the scene from a particular vantage point (e.g., camera POV), and can additionally or alternatively include (x, y) coordinates of the objects in the scene.
Chen [Abstract] teaches this paper presents an image stitching algorithm for applied on the unmanned air vehicle in the indoor environment. Since the images are captured on this moving platform, the sudden vibration may cause the images blurred. These unclear frames must be removed for improving the quality of the mosaic image. Also, when stitching the images in the indoor environment, the distance between the scene and camera is closer than that in the outdoor air reconnaissance mission.
Chen [Introduction] teaches the captured images are automatically stitched as a large mosaic image, which could provide rich remote sensing information and localize the position of the UAV further…The motion parallax [1], which is also called the ghosting effect [10], is then easily introduced due to the movement and the 3D appearance of the object. There are several researches present the solutions to eliminate the ghosting effect in image stitching. When there is a moving object in a static scene, the images from different views would be aligned according to the scene. In order to remove all but one observation of this moving object in the mosaic image, a selective algorithm [2] is proposed to reserve only one appearance of the object in these image patches. Some researchers [3, 4] employ the texture analysis or the feature matching to result in the seamless stitching, however, the color of the mosaic image may not be consistent.
Chen [Introduction] teaches since the ghosting effect usually appears in the overlap region of the aligned images, finding the optimal seam [7, 8] in the overlap region, which decides the boundary for reserving or neglecting the content in aligned images, is an efficient method to resolve the ghosting phenomenon. After graph cut of the redundant region in the source image patches, the blending process would be performed around the optimal seam to smooth the color variance between aligned images… Considering the variance of color [5] and edge intensity to find the optimal seam is inefficient in the situation that there are several ghosting regions in the image. Kwatra et. al. [9] decide the optimal seam by avoiding the obvious objects in the combination of Lab color image and edge image.
Chen [2. Clear and Dominate Image Selection] teaches since the image sequence are grabbed with 30 frames per second (FPS.), several frames will contain the same scene. In order to reduce the computational time for stitching the frames about the same scene, the SIFT features in each image are extracted to determine the dominant frames… However, for reconnaissance in the indoor environment, the AR.Drone helicopter does not move as fast as the UAVs in the outdoor aerial reconnaissance scenario. The same objects or scenes repeatedly appear in consecutive frames of the real-time sequence. The computational time will be huge for stitching the images with almost same visual information. On the other hand, the general image stitching problems employ the images, on which the scene is uniformly far from the camera. When flying in the indoor environment, the objects are usually close to the camera, which easily results in the motion parallax introduced by the camera motion.
Chen [4. Conclusions] teaches when directly aligned the remained image frames, the motion parallax commonly generates since there are many frames about the same scene and the scene is close to the camera. The dominant image frame, which has larger overlap ration with other frames, for one scene is selected. The images are then stitched hierarchically. The dominant image will be stitched first and reserve the most image information in it. The overlap region of the others with the dominant ones will be cut off and then complemented to the mosaic image later. The image quality of the mosaic image has been greatly improved by decreasing the blurred regions. The computational time is also reduced by the proposed hierarchical stitching algorithm.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a stitching distance determining circuit configured to dynamically determine a stitching distance according to reference information related to a plurality of original images by Forutanpour and Liu’s with Totty and Chen’s teaching of determining whether a scene of the original images is an indoor environment according to the color temperature information and applying stitching distance according to indoor and outdoor environments. One would have been motivated to perform this combination due to the fact that it allows one to accurately aligned targeted areas of images (Kwatra, [0003-0009]). In combination, Forutanpour is not altered in that Forutanpour continues to combine images. Liu's teachings perform the same as they do separately of define a stitching distance. Totty continues to teach determining color temperature information while Chen teaches applying stitching distance according to indoor and outdoor environments.
Therefore one of ordinary skill in the art, such as an individual working in the field of combining images could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.
Claim 8. Totty and Chen further teaches further comprising: a global positioning system circuit configured to detect a location of the image stitching apparatus to obtain position information related to the original images; wherein the reference information comprises the position information, Totty [0034] teaches the device modules are preferably executed by a device 100. The device 100 can function as or include: a capture device (e.g., that captures scene data), a display device, an interaction device (e.g., that receives user inputs), or as any other suitable device. The capture device can include one or more sensors, such as optical sensors (e.g., cameras), depth sensors (e.g., LIDAR, radar, projected light, steereocameras, etc.), inertial sensors (e.g., IMU, gyroscope), light sensors, color temperature sensors, location sensors (e.g., GPS), and/or other sensors. Examples of the device 100 include: smartphones, tablets, smart watches, cameras, and/or other devices.
and the stitching distance determining circuit determines whether a scene of the original images is an indoor environment according to the position information, and uses a close-range distance as the stitching distance when the scene is the indoor environment, and uses a distant-range distance as the stitching distance when the scene is an outdoor environment. Totty [0056] teaches the depth maps can include information relating to the depths and/or distances (e.g., along the z-axis) of the scene from a particular vantage point (e.g., camera POV), and can additionally or alternatively include (x, y) coordinates of the objects in the scene.
Chen [Abstract] teaches this paper presents an image stitching algorithm for applied on the unmanned air vehicle in the indoor environment. Since the images are captured on this moving platform, the sudden vibration may cause the images blurred. These unclear frames must be removed for improving the quality of the mosaic image. Also, when stitching the images in the indoor environment, the distance between the scene and camera is closer than that in the outdoor air reconnaissance mission.
Chen [Introduction] teaches the captured images are automatically stitched as a large mosaic image, which could provide rich remote sensing information and localize the position of the UAV further…The motion parallax [1], which is also called the ghosting effect [10], is then easily introduced due to the movement and the 3D appearance of the object. There are several researches present the solutions to eliminate the ghosting effect in image stitching. When there is a moving object in a static scene, the images from different views would be aligned according to the scene. In order to remove all but one observation of this moving object in the mosaic image, a selective algorithm [2] is proposed to reserve only one appearance of the object in these image patches. Some researchers [3, 4] employ the texture analysis or the feature matching to result in the seamless stitching, however, the color of the mosaic image may not be consistent.
Chen [Introduction] teaches since the ghosting effect usually appears in the overlap region of the aligned images, finding the optimal seam [7, 8] in the overlap region, which decides the boundary for reserving or neglecting the content in aligned images, is an efficient method to resolve the ghosting phenomenon. After graph cut of the redundant region in the source image patches, the blending process would be performed around the optimal seam to smooth the color variance between aligned images… Considering the variance of color [5] and edge intensity to find the optimal seam is inefficient in the situation that there are several ghosting regions in the image. Kwatra et. al. [9] decide the optimal seam by avoiding the obvious objects in the combination of Lab color image and edge image.
Chen [2. Clear and Dominate Image Selection] teaches since the image sequence are grabbed with 30 frames per second (FPS.), several frames will contain the same scene. In order to reduce the computational time for stitching the frames about the same scene, the SIFT features in each image are extracted to determine the dominant frames… However, for reconnaissance in the indoor environment, the AR.Drone helicopter does not move as fast as the UAVs in the outdoor aerial reconnaissance scenario. The same objects or scenes repeatedly appear in consecutive frames of the real-time sequence. The computational time will be huge for stitching the images with almost same visual information. On the other hand, the general image stitching problems employ the images, on which the scene is uniformly far from the camera. When flying in the indoor environment, the objects are usually close to the camera, which easily results in the motion parallax introduced by the camera motion.
Chen [4. Conclusions] teaches when directly aligned the remained image frames, the motion parallax commonly generates since there are many frames about the same scene and the scene is close to the camera. The dominant image frame, which has larger overlap ration with other frames, for one scene is selected. The images are then stitched hierarchically. The dominant image will be stitched first and reserve the most image information in it. The overlap region of the others with the dominant ones will be cut off and then complemented to the mosaic image later. The image quality of the mosaic image has been greatly improved by decreasing the blurred regions. The computational time is also reduced by the proposed hierarchical stitching algorithm.
Claim 15. It differs from claim 7 in that it is an operation method performed by the apparatus of claim 7. Therefore claim 15 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 16. It differs from claim 8 in that it is an operation method performed by the apparatus of claim 8. Therefore claim 16 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0219587 A1 to Avidan et al. and US 2018/0253875 A1 to Gorus Sheshagiri et al.
Avidan [Abstract] teaches a method for content-aware image retargeting generates an energy image from a source image according to an energy function. From the energy image, one or more seams are determined according to a minimizing function such that each seam has a minimal energy. Each seam is applied to the source image to obtain a target image that preserves content and a rectangular shape of the source image., Fig 1A

Sheshagiri [0004] teaches includes stitching the at least two images based on a selected stitching scheme
Sheshagiri [0059] teaches the disparity measure may indicate one or more distances (in pixels, for instance) between object positions in the images. In some approaches, the disparity measure may provide an indication of object depth. For example, an object with a relatively large disparity between images may be closer to the lenses, sensors, cameras, etc., while an object with less disparity may be further from the lenses, sensors, cameras, etc. Additionally or alternatively, the disparity measure may be based on depth sensor (e.g., time-of-flight camera, lidar, etc.) data. For example, the disparity measure may indicate an amount of distance (e.g., depth) between an object in the image and a depth sensor.
Sheshagiri [0060] teaches the stitching scheme selector 118 (e.g., content analyzer 120) may perform disparity filtering. For example, one or more disparity values of the disparity measure (e.g., disparity map) may be incorrect. The stitching scheme selector 118 (e.g., content analyzer 120) may remove, eliminate, and/or not consider one or more disparity values that do not meet one or more criteria. For instance, one or more disparity values that indicate a shift in an incorrect direction may be eliminated or not considered. Additionally or alternatively, one or more disparity values that are too large (e.g., that are beyond a threshold or that would go beyond an overlapping region) may be eliminated or not considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661